 1    LAW OFFICES OF JAMES F. HOLTZ
      A Professional Corporation
 2    James F. Holtz, Esq. (SBN 95064)
      james.holtz@holtzapc.com
 3    Courtney L. Strange, Esq. (SBN 317315)
      courtney.strange@holtzapc.com
 4    16935 West Bernardo Drive, Suite 170
      San Diego, California 92127
 5    Telephone: (619) 881-1246
      Facsimile: (619) 924-5199
 6
      Attorneys for Defendant
 7    COSTCO WHOLESALE CORPORATION
 8

 9                          UNITED STATES DISTRICT COURT
10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11    JORDANA AVELAR, AN                            Case No.: 5:19-cv-02340-JFW-SPx
      INDIVIDUAL; JERALDO AVELAR, AN
12    INDIVIDUAL,                                   Judge: John F. Walter
                                                    Magistrate: Sheri Pym
13                 Plaintiffs,
                                                    STIPULATED PROTECTIVE
14    vs.                                           ORDER
15    COSTCO WHOLESALE                              [NOTE CHANGES MADE BY THE
      CORPORATION. AND DOES 1 TO 20,                COURT TO ¶¶ 3.2, 6, 10.12]
16    INCLUSIVE,
17                 Defendants.
18

19    1.    INTRODUCTION
20          The parties in this action hereby submit the following Stipulation and Proposed
21    Protective Order (“Order”) to govern the disclosure of allegedly confidential
22    information in this action.
23          A.    PURPOSES AND LIMITATIONS
24          The purpose of this Order is to allow the parties to have reasonable access to
25   information while protecting confidential information from public disclosure. The
26   parties agree that speedy discovery will be facilitated by the entry of this Order and
27   accordingly stipulate to and petition the Court to enter this proposed Order.
28   ///
                                                1                  Case No. 5:19-cv-02340-JFW-SPx
                                    STIPULATED PROTECTIVE ORDER
 1         B.     GOOD CAUSE STATEMENT
 2         This action is likely to involve trade secrets, commercial, financial, technical
 3   and/or proprietary information for which special protection from public disclosure and
 4   from use for any purpose other than prosecution of this action is warranted. Such
 5   confidential and proprietary materials and information consist of, among other things,
 6   confidential business or financial information, information regarding confidential
 7   business practices, or commercial information (including information implicating
 8   privacy rights of third parties), information otherwise generally unavailable to the
 9   public, or which may be privileged or otherwise protected from disclosure under state
10   or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
11   the flow of information, to facilitate the prompt resolution of disputes over
12   confidentiality of discovery materials, to adequately protect information the parties are
13   entitled to keep confidential, to ensure that the parties are permitted reasonable
14   necessary uses of such material in preparation for and in the conduct of trial, to address
15   their handling at the end of the litigation, and serve the ends of justice, a protective order
16   for such information is justified in this matter. It is the intent of the parties that
17   information will not be designated as confidential for tactical reasons and that nothing
18   be so designated without a good faith belief that it has been maintained in a confidential,
19   non-public manner, and there is good cause why it should not be part of the public
20   record of this case.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                               2                       Case No. 5:19-cv-02340-JFW-SPx
                                   STIPULATED PROTECTIVE ORDER
 1   2.       DEFINITIONS
 2            2.1   As used herein, the term “Confidential Information” shall mean and
 3   include information contained or disclosed in any materials, including documents,
 4   portions of documents, answers to interrogatories, responses to requests for admissions,
 5   trial testimony, deposition testimony, and transcripts of trial testimony and depositions,
 6   including data, summaries, and compilations derived therefrom, that a party reasonably
 7   and justifiably believes to constitute or contain confidential information, proprietary
 8   business information, unpublished financial data, or other information of a particularly
 9   personal or sensitive nature generally recognized as confidential or private.
10            2.2   The term “counsel” shall mean outside counsel of record, and other
11   attorneys, paralegals, secretaries, and other support staff employed in the law firms of
12   ROBINSON LEGAL CENTER and the LAW OFFICES OF JAMES. F. HOLTZ, APC.
13   3.       DURATION
14            3.1   Even after final disposition of this litigation, the confidentiality obligations
15   imposed by this Order shall remain in effect until a designating party agrees otherwise
16   in writing or a court order otherwise directs. Final disposition shall be deemed to be
17   the later of (1) dismissal of all claims and defenses in this action, with or without
18   prejudice; and (2) final judgment herein after the completion and exhaustion of all
19   appeals, rehearings, remands, trials, or reviews of this action, including the time limits
20   for filing any motions or applications for extension of time pursuant to applicable law.
21            3.2   Any use of Confidential Information at trial shall be governed by the orders
22   of the trial judge. This Order does not govern the use of Confidential Information at
23   trial.
24   4.       DESIGNATING PROTECTED MATERIAL
25            5.1   Manner and Timing of Designations
26                  a.    Whenever a party or third party to this action provides to any party
27                        to this action material which that party or third party believes
28                        contains, constitutes, or discloses Confidential Information, and
                                                3                       Case No. 5:19-cv-02340-JFW-SPx
                                    STIPULATED PROTECTIVE ORDER
 1         should be subject to this Protective Order, such producing party or
 2         third party shall mark each page containing Confidential
 3         Information (and only those pages) with a legend substantially as
 4         follows: “CONFIDENTIAL.” In the case of Confidential
 5         Information in a non-paper medium (e.g., videotape, computer disc,
 6         etc.), the notation “CONFIDENTIAL” shall be affixed to the outside
 7         of the medium or its container to give clear notice of the designation.
 8   b.    When material disclosed during a deposition is designated as
 9         Confidential Information at the time testimony is given, the reporter
10         shall mark the face of the transcript with “PORTIONS OF THIS
11         TRANSCRIPT ARE DESIGNATED AS CONFIDENTIAL
12         SUBJECT TO PROTECTIVE ORDER,” or substantially similar
13         language. When material disclosed during a deposition is designated
14         as Confidential Information at the time testimony is given, the
15         reporter shall mark the face of the transcript with “PORTIONS OF
16         THIS TRANSCRIPT ARE DESIGNATED AS CONFIDENTIAL
17         SUBJECT TO PROTECTIVE ORDER,” or substantially similar
18         language.
19   c.    Whenever a deposition taken on behalf of any party involves a
20         disclosure of Confidential Information of any party:
21        i.   That deposition or portions thereof shall be designated as
22             containing Confidential Information subject to the provisions of
23             this Order; such designation shall be made on the record
24             whenever possible; however, failure of counsel to designate
25             testimony or exhibits as confidential on the deposition record
26             shall not constitute a waiver of the confidentiality of the
27             testimony or exhibits, provided that within ten (10) calendar days
28             following the completion and delivery of the deposition
                                4                      Case No. 5:19-cv-02340-JFW-SPx
                    STIPULATED PROTECTIVE ORDER
 1                          transcript to such counsel, counsel shall designate in writing
 2                          specific portions of the deposition transcript or exhibits as
 3                          Confidential Information “CONFIDENTIAL;” and
 4                    ii.   b. The disclosing party shall have the right to exclude from
 5                          attendance at said deposition, during such time as the
 6                          Confidential Information is to be disclosed, any person other than
 7                          the deponent, counsel (including their staff and associates), the
 8                          court reporter, and the person(s) agreed upon pursuant to
 9                          paragraph 2.2, above.
10         5.2    Inadvertent Failures to Designate
11         If a party, through inadvertence, produces any Confidential Information without
12   labeling or marking or otherwise designating it as such in accordance with this Order,
13   the designating party may give written notice to the receiving party that the document
14   or thing produced is deemed Confidential Information, and that the document or thing
15   produced should be treated as such in accordance with that designation under this Order.
16   The receiving party must treat the materials as confidential, once the designating party
17   so notifies the receiving party. If the receiving party has disclosed the materials before
18   receiving the designation, the receiving party must notify the designating party in
19   writing of each such disclosure. Counsel for the parties shall agree on a mutually
20   acceptable manner of labeling or marking the inadvertently produced materials as
21   “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER.”
22   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
23         If any party to this litigation at any stage of these proceedings disagrees with the
24   designation of any information as Confidential Information, the parties shall first try to
25   resolve such disputes in good faith between themselves. If the dispute cannot be
26   resolved, the party objecting to the designation of any information as Confidential
27   Information may seek appropriate relief from the Court in compliance with Local Rule
28   37-2, with confidential documents submitted with an application to file them under seal
                                              5                     Case No. 5:19-cv-02340-JFW-SPx
                                  STIPULATED PROTECTIVE ORDER
 1   (see ¶ 10.12), and the party designating information as Confidential Information shall
 2   have the burden of proving by a preponderance of the evidence that such designation
 3   was proper. However, all parties and persons bound by this Order shall continue to treat
 4   the disputed material as Confidential Information until the issue is resolved by the
 5   Court.
 6   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 7            7.1   Except by leave of Court, no party shall: (a) use any other party’s or third
 8   party’s Confidential Information for any purpose other than in connection with the
 9   preparation, trial, and appeal, including any retrials, of this action; or (b) disclose any
10   other party’s or third party’s Confidential Information to any person not authorized to
11   receive it, as provided herein. However, nothing shall prevent disclosure beyond the
12   terms of this Order if the party designating the information as Confidential Information
13   consents in writing to such disclosure.
14            7.2   For purposes of the preparation, trial, and appeal of this action, and subject
15   to this Order, a party may disclose another party’s or third party’s Confidential
16   Information marked “CONFIDENTIAL” only to the following “Qualified Persons”:
17                  a.    Attorneys of record in this litigation, and employees of such
18                        attorneys, including litigation support staff and in house counsel,
19                        to whom it is necessary that Confidential Information be
20                        disclosed in order to effectuate the attorneys’ representation of
21                        their respective clients in this action;
22                  b.    The parties, or in the case of an entity, designated executives of
23                        the entity who are required to participate in policy discussions,
24                        or insurers;
25                  c.    Technical personnel of the parties with whom Counsel for the
26                        parties find it necessary to consult, in the discretion of such
27                        counsel, in preparation for trial of this action;
28                  d.    Experts designated or consulted by the parties concerning this
                                                6                      Case No. 5:19-cv-02340-JFW-SPx
                                    STIPULATED PROTECTIVE ORDER
 1                       action, provided that such expert has completed and signed the
 2                       “Confidentiality Statement” set forth at the end of this Order
 3                       (Exhibit “A”);
 4                 e.    Witnesses, including deponents at a deposition;
 5                 f.    The Court, court staff, deposition reporters, and videographers;
 6                 g.    Any other person whom the Court deems necessary to be privy to
 7                       any Confidential Information, with the party seeking disclosure of
 8                       Confidential Information to any such person having the burden of
 9                       proving by a preponderance of the evidence that such disclosure is
10                       reasonably necessary, provided that prior to disclosure of any
11                       Confidential Information to any such person, each such person has
12                       completed and signed a Confidentiality Statement.
13          7.3    All Confidential Information designated as “CONFIDENTIAL” shall not
14   be disclosed by the receiving party to anyone other than those persons designated herein
15   and shall be handled in the manner set forth herein and, in any event, shall not be used
16   for any purpose other than in connection with this litigation, unless and until such
17   designation is removed either by agreement of the parties, or by order of the Court.
18          7.4    With respect to material designated “CONFIDENTIAL,” any person
19   indicated on the face of the document to be its originator, author or a recipient of a copy
20   thereof, may be shown the same.
21          7.5    All information which has been designated as “CONFIDENTIAL,” by the
22   producing or disclosing party, and any and all reproductions thereof, shall be retained
23   in the custody of the counsel for the receiving party identified in paragraph 2.2 above,
24   except that independent experts authorized to view such information under the terms of
25   this Order may retain custody of copies such as are necessary for their participation in
26   this litigation.
27

28

                                              7                      Case No. 5:19-cv-02340-JFW-SPx
                                  STIPULATED PROTECTIVE ORDER
 1   9.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         Should any Confidential Information be disclosed, through inadvertence or
 3   otherwise, to any person not authorized under this Order, then the disclosing party shall
 4   promptly use its best efforts to bind such person to the terms of this Order, and shall
 5   promptly inform such person of the provisions of this Order and secure from such
 6   person a Confidentiality Statement. The disclosing party shall further promptly notify
 7   the party or non-party designating the information as Confidential Information, and
 8   disclose the name, address, and telephone number of the recipient of the Confidential
 9   Information.
10   10.   MISCELLANEOUS
11         10.1     Nothing in this Order shall constitute an acknowledgment by any party that
12   any particular document or information designated as Confidential Information under
13   the provisions herein in fact constitutes legally protected proprietary information,
14   confidential business information, and/or private information. Neither the fact of the
15   requested designation nor the failure of any other party to object to the designation shall
16   be interpreted or may be cited as creating any presumption or proof of the documents
17   or information as legally protected, confidential, or otherwise protected in any way.
18         10.2 No party shall be responsible to another party for disclosure of
19   Confidential Information under this Order if the information in question is not labeled
20   or otherwise identified as such in accordance with this Order.
21         10.3 Nothing in this Order shall restrict a party to this litigation from sharing
22   with other persons any documents or information not obtained through discovery in
23   this action.
24         10.4 This Order is without prejudice to any rights to object to the production of
25   documents or information on any basis, to apply to the Court for a further protective
26   order, to object to any discovery request, or to apply to the Court for an order
27   compelling further discovery.
28         10.5 Nothing herein shall prejudice the right of any party to object to the
                                               8                     Case No. 5:19-cv-02340-JFW-SPx
                                   STIPULATED PROTECTIVE ORDER
 1   production of any discovery material on the grounds that the material is protected as
 2   privileged or as attorney work product.
 3         10.6 Nothing in this Order shall bar counsel from rendering advice to their
 4   clients with respect to this litigation and, in the course thereof, relying upon any
 5   information designated as Confidential Information, provided that the contents of the
 6   information shall not be disclosed.
 7         10.7 This Order shall be without prejudice to the right of any party to oppose
 8   production of any information for lack of relevance or any other ground other than the
 9   mere presence of Confidential Information. The existence of this Order shall not be
10   used by either party as a basis for discovery that is otherwise improper under the Federal
11   Rules of Civil Procedure.
12         10.8 The restrictions and obligations set forth herein shall not apply to any
13   information that: (a) the parties agree should not be designated Confidential
14   Information; (b) the parties agree, or the Court rules, is already public knowledge; (c)
15   the parties agree, or the Court rules, has become public knowledge other than as a result
16   of disclosure by the receiving party, its employees, or its agents in violation of this
17   Order; or (d) has come or shall come into the receiving party's legitimate knowledge
18   independently of the production by the designating party. Prior knowledge must be
19   established.
20         10.9 The parties may amend this Order in writing and may seek to have the
21   amendments entered by the Court as part of this Order.
22         10.10 This Order, upon entry by the Court, shall bind the parties represented by
23   the undersigned counsel, and the parties' agents, officers, directors, employees, and
24   representatives.
25         10.11 The Court may modify the terms and conditions of this Order for good
26   cause, or in the interest of justice, or on its own order at any time in these proceedings.
27   The parties prefer that the Court provide them with notice of the Court's intent to modify
28   the Order and the content of those modifications, prior to entry of such an order.
                                              9                      Case No. 5:19-cv-02340-JFW-SPx
                                  STIPULATED PROTECTIVE ORDER
 1         10.12 This Order does not entitle the parties to file Confidential Information
 2   under seal. No document shall be filed under seal unless an appropriate order is entered
 3   in accordance with Local Rule 79-5.2.
 4         FINAL DISPOSITION
 5         11.1 Upon final termination of this action, including any and all appeals and
 6   absent any further stipulation or Court order, counsel for each party shall, upon request
 7   of the producing party, return all Confidential Information to the party that produced
 8   the information, including any copies, excerpts, and summaries thereof, or shall destroy
 9   same at the option of the receiving party, and shall purge all such information from all
10   machine readable media on which it resides. Notwithstanding the foregoing, counsel
11   for each party may retain all pleadings, briefs, memoranda, motions, and other
12   documents filed with the Court that refer to or incorporate Confidential Information,
13   and will continue to be bound by this Order with respect to all such retained information.
14         11.2 Further, attorney work product materials that contain Confidential
15   Information need not be destroyed, but, if they are not destroyed, the person in
16   possession of the attorney work product will continue to be bound by this Order with
17   respect to all such retained information.
18

19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20    Dated: February 21, 2020                    LAW OFFICE OF JAMES F. HOLTZ
21                                                By: /s/ James F Holtz
                                                      James F. Holtz, Esq.
22                                                     james.holtz@holtzapc.com
                                                      Courtney L. Strange, Esq.
23                                                     courtney.strange@holtzapc.com
                                                 Attorneys for Defendant
24                                               COSTCO WHOLESALE CORPORATION
25
      Dated: February 21, 2020                   ROBINSON LEGAL CENTER
26                                                By: /s/ Hoanh Robinson
                                                      Hoanh N. Robinson, Esq.
27                                                     hrobinson@hnrlegal.com
28

                                              10                     Case No. 5:19-cv-02340-JFW-SPx
                                  STIPULATED PROTECTIVE ORDER
 1                                               Attorney for Plaintiffs
                                                 JORDANA AVELAR AND JERALDO
 2                                               AVELAR
 3
                                SIGNATURE CERTIFICATION
 4

 5         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies

 6   & Procedures Manual, I hereby certify that the contents of this document are acceptable

 7   to ROBINSON LEGAL CENTER, counsel for Plaintiffs, Jordana Avelar and Jeraldo

 8   Avelar, and that I have obtained their authorization to affix their electric signatures to

 9   this document.

10   Dated: February 21, 2020                     LAW OFFICE OF JAMES F. HOLTZ

11                                                By: /s/ James F Holtz
                                                      James F. Holtz, Esq.
12                                                     james.holtz@holtzapc.com
                                                      Courtney L. Strange, Esq.
13                                                     courtney.strange@holtzapc.com
                                                 Attorneys for Defendant
14                                               COSTCO WHOLESALE CORPORATION

15
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
              February 21, 2020
     DATED: ________________________
17
     ________________________________
18
     Sheri Pym
19   United States Magistrate Judge
20

21

22

23

24

25

26

27

28

                                              11                     Case No. 5:19-cv-02340-JFW-SPx
                                  STIPULATED PROTECTIVE ORDER
 1                                           EXHIBIT “A”
 2          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY
 3                                     PROTECTIVE ORDER
 4   I, _____________________ , declare as follows:
 5         1.        My present address is: _______________________________________
 6         2.        My present occupation or job description is: _______________________
 7         3.        My present employer is: _______________________________________
 8         4.        I have received a copy of the Stipulated Protective Order (the "Order")
 9   entered in Jordana Avelar, et al. v. Costco Wholesale Corporation, et al., United
10   States District Court for the Central District of California, Case No. 5:19-cv-02340-
11   JFW-SPx. I have carefully read and understand the provisions of the Order.
12         5.        I will comply with all of the provisions of the Order. I will hold in
13   confidence, will not disclose to anyone other than persons specifically authorized by
14   the Order, and will not copy or use except for purposes of this action, any Confidential
15   Information that I receive in this action.
16         6.        I submit to the jurisdiction of this Court for the purposes of enforcement
17   of the Order.
18         I declare under penalty of perjury under the laws of the Unites States that the
19   foregoing is true and correct.
20   Executed     this     _______     day    of    __________________,         20___      in    the
21   County of ____________________, State of __________________________.
22

23

24                                                         SIGNATURE OF DECLARANT
25

26

27

28

                                                 12                    Case No. 5:19-cv-02340-JFW-SPx
                                     STIPULATED PROTECTIVE ORDER
